      Case 5:17-cv-04002-SAC-JPO Document 129 Filed 10/27/20 Page 1 of 11




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


CATHERINE A. JORITZ,

                        Plaintiff,

vs.                                           Case No. 17-4002-SAC-JPO

UNIVERSITY OF KANSAS,

                        Defendant.


                                  O R D E R

       This case arises from plaintiff’s former employment as a

professor at the defendant University (“KU”).             Plaintiff pro se

filed this action after filing a case with claims, including a

Title VII claim, arising from the same facts in state court.

Shortly after the state court case was started, plaintiff and

defendant KU entered a stipulation to dismiss the state court Title

VII action with prejudice.         The stipulation was approved by the

state district court judge.         Plaintiff has said that she assumed

the dismissal applied to the state court only.            Doc. No. 118, p.

5.    Following the stipulated dismissal, plaintiff filed her Title

VII claims here.

       The state court case proceeded upon claims under the Kansas

Judicial Review Act (KJRA).       During the progress of the litigation

in this court, KU asked for and was denied judgment on the basis

of res judicata.       However, after a final judgment was entered in


                                      1
   Case 5:17-cv-04002-SAC-JPO Document 129 Filed 10/27/20 Page 2 of 11




the state court case, which is now on appeal by plaintiff, KU again

asked for and this time the court granted judgment on the pleadings

upon res judicata grounds.     Doc. No. 123.     At that time, a Title

VII claim against KU was the only remaining claim in this case.

     This matter is now before the court upon plaintiff’s motion

to alter or amend judgment pursuant to Fed.R.Civ.P. 59(e).           Doc.

No. 125.   Plaintiff contends that the court erred in applying res

judicata to dismiss plaintiff’s Title VII action.

I. Rule 59(e) standards

     This court reviewed the standards for a Rule 59(e) motion in

Coffman v. Hutchinson Cmty. Coll., 2018 WL 3458513 *1 (D. Kan.

7/18/2018):

     A motion to alter or amend a judgment pursuant to Fed.
     R. Civ. P. 59(e) may be granted only if the moving party
     can establish (1) an intervening change in controlling
     law; (2) the availability of new evidence that could not
     have been obtained previously through the exercise of
     due diligence; or (3) the need to correct clear error or
     prevent manifest injustice.” Wilkins v. Packerware
     Corp., 238 F.R.D. 256, 263 (D. Kan. 2006), aff'd, 260
     Fed.Appx. 98 (10th Cir. 2008) (citing Brumark Corp. v.
     Samson Res. Corp., 57 F.3d 941, 948 (10th Cir. 1995));
     see also Servants of the Paraclete v. Does, 204 F.3d
     1005, 1012 (10th Cir. 2000).

“Reconsideration may . . . be appropriate ‘where the court has

misapprehended the facts, a party’s position, or the controlling

law.’”   Sonnino v. Univ. of Kan. Hosp. Auth., 221 F.R.D. 661, 664

(D.Kan. 2004)(quoting Servants, 221 F.3d at 1012).             But, “[a]

motion to reconsider is not appropriate if the movant only wants


                                   2
   Case 5:17-cv-04002-SAC-JPO Document 129 Filed 10/27/20 Page 3 of 11




the court to revisit issues already addressed or to hear new

arguments or supporting facts that could have been presented

originally.”     Martin Marietta Materials, Inc. v. Kansas Dept. of

Transp., 953 F.Supp.2d 1176, 1203 (D.Kan. 2013).

II. Full and fair opportunity to litigate

        Plaintiff claims that the court erred in finding res judicata

because she did not have a full and fair opportunity to litigate

her claim in state court.      In support of this argument, plaintiff

lists what she considers “multiple gross factual errors” in the

state trial court’s decision regarding her KJRA claim.                    This

argument is rejected for the following reasons.

        As this court noted in our previous order, the question of

whether a party had a full and fair opportunity to litigate a claim

is considered a narrow exception to the res judicata doctrine.

Doc. No. 123, p. 4 (citing Lenox v. MacLaren Sur[g]ical Corp. v.

Medtronic, Inc., 847 F.3d 1221, 1243[] (10th Cir. 2017)).                  The

“claim” in question here is plaintiff’s Title VII claim. Plaintiff

had the opportunity to litigate her Title VII claim in state court,

but signed off on an agreed dismissal of her claim which led to a

final    judgment.    The   fact   that   plaintiff   did   not    take   full

advantage of her opportunity to litigate her Title VII claim in

state court does not mean the procedures were inadequate.             Kremer

v. Chemical Const. Corp., 456 U.S. 461, 485 (1982).               Plaintiff’s



                                     3
      Case 5:17-cv-04002-SAC-JPO Document 129 Filed 10/27/20 Page 4 of 11




attacks upon the state court’s KJRA findings are not relevant to

the adjudication of her Title VII claim in state court.

       Even considering those attacks, they do not show a lack of

due process or fundamental fairness.                   See Fox v. California

Franchise Tax Bd., 443 Fed.Appx. 354, 361 (10th Cir. 2011)(the

minimal procedural protections of the Due Process Clause for an

adjudication      are    generally    notice    and    an   opportunity      for   an

appropriate hearing); Carter v. City of Emporia, 815 F.2d 617, 621

(10th Cir. 1987)(state court proceedings need only satisfy the

minimum procedural requirements); see also Liteky v. U.S., 510

U.S.     540,    555    (1994)(“judicial       rulings      alone   almost    never

constitute a valid basis for a bias or partiality motion”).

Plaintiff’s arguments only invite the court to do what the res

judicata doctrine protects against, review another court’s work

regarding the same transactions.              Crocog Co. v. Reeves, 992 F.2d

267, 270 (10th Cir. 1993)(rejecting full and fair opportunity claim

alleging a series of state court legal errors because plaintiff

was    essentially       arguing    the    court     should    assert    appellate

jurisdiction over Colorado courts).

       Finally, in the conclusion of her response brief to KU’s

motion    for    judgment    on     the   pleadings,     plaintiff      alluded    to

“multiple,      gross,    factual    errors”    in    the   state   court’s    KJRA

decision.       Doc. No. 118, p. 9.       Plaintiff could have presented the

specific arguments she is making now in that pleading.

                                          4
    Case 5:17-cv-04002-SAC-JPO Document 129 Filed 10/27/20 Page 5 of 11




III. Closing of pleadings

     Plaintiff argues that the court should not have granted

judgment on the pleadings because plaintiff, in the conclusion of

her brief opposing KU’s motion, stated that she would file a second

motion for leave to amend her complaint.           This argument does not

reach the standard for granting a motion to alter or amend.            Prior

to stating an intention to file a motion to amend, plaintiff said:

      Professor Joritz has acquired new evidence that supports
      her claims of denial of due process, evidence that proves
      that   the   University’s   internal   investigation   of
      Professor   Joritz’   discrimination    and   retaliation
      complaints was a travesty, evidence that proves that
      Professor Joritz has been, post-employment, subjected to
      continued   discrimination/retaliation    by   University
      employees, evidence that proves additional University
      policy violations during and after Professor Joritz’
      employment and evidence that points to the destruction
      of Professor Joritz’ reputation by University personnel.

Doc. No. 118, p. 10.       Plaintiff did not expressly seek leave to

amend and her statement of an intention to do so was unsupported

by grounds to find that plaintiff could add new claims against KU

(the only remaining defendant) which were not barred by res

judicata or the failure to exhaust administrative remedies.            Under

these circumstances, the court did not err by granting judgment to

KU without offering plaintiff leave to amend.1




1 Plaintiff cites Lawlor v. National Screen Service Corp., 349 U.S. 322 (1955)
in her reply brief. Doc. No. 128, p. 8. That case is distinguishable because
it involved two different causes of action. Plaintiff does not deny that her
Title VII claim in this court involves the same cause of action as her state
court case.

                                      5
   Case 5:17-cv-04002-SAC-JPO Document 129 Filed 10/27/20 Page 6 of 11




IV. Lack of jurisdiction

     Plaintiff contends that under Tenth Circuit law at the time

plaintiff    executed     the   stipulation    of   dismissal,   the    state

district court did not have jurisdiction over plaintiff’s Title

VII claim because plaintiff had not received a right-to-sue letter.

Res judicata principles bar plaintiff from collaterally attacking

the jurisdiction of the state court that signed the stipulated

dismissal order.     See Insurance Corp. v. Compagnie Des Bauxites,

456 U.S. 694, 702 n.9 (1982).

     In    any   event,   plaintiff   admits    that   the   Tenth     Circuit

overturned prior precedent in 2018, while her state case was still

pending, and ruled that the absence of a right-to-sue letter was

not a jurisdictional defect, but an affirmative defense.             Lincoln

v. BNSF Ry. Co., 900 F.3d 1166, 1185 (10th Cir. 2018).           In general,

such rulings have retroactive effect which extends to all pending

cases.    See Harper v. Va. Dep't of Taxation, 509 U.S. 86, 97 (1993)

(holding that, when the Supreme Court applies a rule of law to the

case before it, “that rule is the controlling interpretation of

federal law and must be given full retroactive effect in all cases

still open on direct review and as to all events, regardless of

whether such events predate or postdate [the] announcement of the

rule”).

     Even if the state court did not have jurisdiction over

plaintiff’s Title VII claim, the point remains that plaintiff had

                                      6
    Case 5:17-cv-04002-SAC-JPO Document 129 Filed 10/27/20 Page 7 of 11




an opportunity to litigate her claim against KU before the state

court and a final judgment was attained in that case. The elements

of res judicata have been demonstrated.

V. Misconduct by opposing counsel

      Plaintiff alleges that opposing counsel who authored the

stipulation of dismissal took advantage of plaintiff’s pro se

status and ignorance of the law by inserting the words “with

prejudice” in the stipulation.            As the court has just stated,

regardless of whether the stipulation called for dismissal with or

without prejudice, the elements of res judicata are satisfied

here.2

VI. Pro se status

      Plaintiff next alleges that relief from judgment is warranted

because a pro se plaintiff in plaintiff’s position should have

been warned of the risk of claim preclusion.             The court rejects

this argument.     See Murry v. General Services Administration, 553

Fed.Appx. 362, 364 (5th Cir. 2014)(rejecting a similar argument).

The Tenth Circuit has stated over and again that while a court may

liberally construe pro se filings, it must not assume the role of



2 In her reply brief, Doc. No. 128, p. 10, plaintiff requests that the court
strike an exhibit (Doc. No. 127-1), which is a stipulation of dismissal with
prejudice, and other statements relating to a different case filed by plaintiff
years before she was employed by KU. The authority cited by plaintiff Atlas
Land Corp. v. Norman, 156 So. 885 (Fla. 1934) involves an appellate court
declining to add material to an appellate record which was not part of the
record of the court below. It is therefore distinguishable. The court has not
relied upon the materials to which plaintiff objects in making any ruling in
this case. But, the court declines to strike them.

                                      7
    Case 5:17-cv-04002-SAC-JPO Document 129 Filed 10/27/20 Page 8 of 11




advocate or search the record and construct arguments for a pro se

litigant.     E.g., Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th

Cir. 2008); Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836,

840 (10th Cir. 2005).      Plaintiff compares this case to a situation

where a court converts a Rule 12(b)(6) motion to a summary judgment

motion or a pro se litigant receives special notice of summary

judgment procedures.       A procedural notification required by the

language of Rule 12(d) or D.Kan.R. 56.1(f) differs, however, from

warning a pro se plaintiff about a potential affirmative defense.

       Moreover, plaintiff admits that she knew the elements of res

judicata.3    Doc. No. 126, p. 21.         What she did not foresee is that

the court would disagree with her interpretation of those elements

in the context of this case.         It is not the court’s role to warn

of this possibility.         Warning a pro se litigant regarding the

potential for res judicata when the litigant chooses to split his

or her cause of action between federal and state courts, would be

an unwarranted exercise in advocacy.             The failure to give such

warning in this matter does not justify vacating the judgment.

VII.   Timing

       Plaintiff next argues that the court’s order dismissing this

action should be vacated because the court issued the order 11

days after KU filed its reply brief and before plaintiff’s intended


3 Also, she had notice that KU had previously sought dismissal upon res judicata
grounds which this court had most recently denied for the reason that a final
judgment had not yet been entered in the state court action.

                                       8
    Case 5:17-cv-04002-SAC-JPO Document 129 Filed 10/27/20 Page 9 of 11




motion for leave to file a surreply.4        A surreply should be allowed

before the court may rely on new materials or new arguments in a

reply brief.     See Pippin v. Burlington Resources Oil and Gas Co.,

440 F.3d 1186, 1192 (10th Cir. 2006).           Plaintiff does not allege

that the court’s dismissal order relied upon new materials or new

arguments in KU’s reply brief or show that a surreply would or

should have been permitted in this matter.          See King v. Knoll, 399

F.Supp.2d     1169,    1174   (D.Kan.     2005)(surreplies       are   rarely

permitted).     Therefore, the court rejects this argument for Rule

59(e) action.

VIII. Factual inaccuracies

      Plaintiff contends that factual misstatements have been made

by KU’s counsel and the court.          She does not credibly claim that

these statements are material to the res judicata issue or justify

vacating the court’s decision to dismiss this action upon res

judicata grounds.      Therefore, the court rejects this argument to

set aside the dismissal order.

IX. Diligence and conduct of the litigation

      Next, plaintiff contends that she has diligently prosecuted

her claims, that she lacks significant resources as a pro se

litigant, and that KU has the advantage of large firm legal advice.

Plaintiff also accuses opposing counsel of unprofessional conduct.



4 The court was not aware when the order was filed that plaintiff was intending
to ask for leave to file a surreply.

                                      9
   Case 5:17-cv-04002-SAC-JPO Document 129 Filed 10/27/20 Page 10 of 11




None of these contentions demonstrates to the court that there was

error or manifest injustice in the court’s application of the res

judicata doctrine. They do not persuasively show that the elements

of res judicata are missing or that the elements of the narrow

exception to res judicata (significant procedural limitations,

missing incentive to litigate in state court, or limits on ability

to litigate because of the parties’ nature or relationship) are

present.   Lenox v. MacLaren Surgical Corp. v. Medtronic, Inc., 847

F.3d 1221, 1239 and 1243 (10th Cir. 2017)(discussing elements of

res judicata and factors for determining full and fair opportunity

to litigate).

X. Procedural limitations

     Plaintiff alleges that significant procedural limitations

were present in state court, arguing that her Title VII claims

could not be adjudicated in a KJRA action and that there are

procedural limitations in a KJRA action.        While the court is not

endorsing a claim that the KJRA proceedings denied plaintiff due

process, the key point here is that plaintiff had the opportunity

to litigate her Title VII action in state court without the

restrictions of the KJRA.       Therefore, plaintiff was not denied

significant procedural protections as to her Title VII claim in

state court.    Rather, plaintiff chose to split her cause of action

between federal court and state court, and thereby risked claim

preclusion.

                                   10
   Case 5:17-cv-04002-SAC-JPO Document 129 Filed 10/27/20 Page 11 of 11




XI. Conclusion

     Finally, general appeals to equity and justice are quite

narrowly considered when res judicata is at issue.          As the Court

stated in Federated Dept. Stores, Inc. v. Moitie, 452 U.S. 394,

401 (1981):

     “Simple justice” is achieved when a complex body of law
     developed over a period of years is evenhandedly
     applied.    The doctrine of res judicata serves vital
     public interests beyond any individual judge’s ad hoc
     determination of the equities in a particular case.
     There is simply “no principle of law or equity which
     sanctions the rejection by a federal court of the
     salutary principle of res judicata.”          Heiser v.
     Woodruff, 327 U.S. 726, 733, 66 S.Ct. 853, 856, 90 L.Ed.
     970 (1946). . . . We have stressed that “[the]doctrine
     of res judicata is not a mere matter of practice or
     procedure inherited from a more technical time than
     ours.    It is a rule of fundamental and substantial
     justice, ‘of public policy and of private peace,’ which
     should be cordially regarded and enforced by the courts
     . . .” Hart Steel Co. v. Railroad Supply Co., 244 U.S.
     294, 299, 37 S.Ct. 506, 507, 61 L.Ed. 1148 (1917).

     In conclusion, for the reasons explained in this order, the

court denies plaintiff’s motion to alter or amend judgment.           Doc.

No. 125.

     IT IS SO ORDERED.

     Dated this 27th day of October 2020, at Topeka, Kansas.

                         s/Sam A. Crow__________________________
                         U.S. District Senior Judge




                                   11
